DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	Claims 1-9, 11-18, and 20 are rejected under 35 U.S.C. 103.
	Claims 10 and 19 are objected to for depending from a rejected base claim.
	Claims 1, 4, 11-13, and 20 are objected to for minor informalities.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: Intellectual-Property Landscaping Platform with Interactive Graphical Element

Claim Objections
Claims 1, 4, 11-13, and 20 are objected to because of the following informalities:
In line 16 of claim 1, “wherein the individual ones of the graphical indicators” should read “wherein individual ones of the graphical indicators”.
In lines 4-5 of claim 4, “at least one of the first cluster of the second cluster” should read “at least one of the first cluster or the second cluster”.
In line 7 of claim 11, “words included a text portion” should read “words included in a text portion”.
In line 20 of claim 12, “wherein the individual ones of the graphical indicators” should read “wherein individual ones of the graphical indicators”.
In lines 28-29 of claim 13, “at least one of the first cluster of the second cluster” should read “at least one of the first cluster or the second cluster”.
In line 7 of claim 20, “words included a text portion” should read “words included in a text portion”.
Appropriate correction is required.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-6 and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over BARNEY (US 2016/0004768 A1) in view of “How to Analyze a Patent Portfolio” (IP Search Services, June 17, 2020; hereinafter REFERENCE B) and further in view of NEFEDOV (US 2016/0350294 A1).

Regarding Claim 1, BARNEY teaches
 a method comprising: (“an improved model approach for quantitatively measuring a degree of relevance between two or more patents and/or other documents of interest and to thereby group, map and/or cluster relevant patents and related documents objectively and repeatable” Paragraph 0022. BARNEY teaches a method for searching a database of patents, clustering the patents based on various parameters, and spatially representing clusters of the patents in a graphical user interface. See Figures 6-10B.)
…generating, based at least in part on the second intellectual-property assets, data representing one or more result sets, (“Relevance analysis and/or relevance scores are generated for each patent owned by a potential acquisition target relative a potential acquiring company.” Paragraph 0026. “In a first technique a relevant group of patent documents and/or related documents is selected. Relevant documents may be selected by classification, key word searching, relational citation analysis, and/or any other desired selection technique.” Paragraph 0155. Based on a relevant group of patents, data is generated that represents the relevant patents, including classification data, key word data, citational data, and other data comprised within the patent documents. Also see Paragraph 0019: “A first group of patents is identified representing the closest known references to a particular technology or search topic of interest.”)
wherein individual ones of the one or more result sets include one or more clusters of the second intellectual-property assets; (“As the algorithm is iteratively and repeatedly applied to each patent within the space, the patents that are citationally related (that is, they cite to or are cited by one or more common or citationally related patents) will tend to gravitate together and form clusters” Paragraph 0156. See Figure 6, which shows a graphical representation of the clusters 350a-e. As discussed in Paragraph 0158, the clusters in Figure 6 are related to various technological areas.)
generating a graphical user interface (GUI) configured to display on a computing device, the GUI configured to display the one or more result sets and receive at least a first input from the computing device; (“a novel, highly intuitive and convenient input/output display and communication interface for visualizing and analyzing multiple documents and/or groups of documents relevant to a desired target space. For example, the Map Info™ product enables a user to pan and zoom within a mapped document space to explore various clusters and interrelationships of patents or other documents in and around possible areas of interest. Users can also “drill down” into the mapped data and selectively reveal or highlight specific selected information that may be of interest” Paragraph 0164. See Figures 10A-B, which shows a GUI displaying result sets related to a query of a user. The GUI receives input from the user to zoom in or change the view of the graphical representation.)
…generating an interactive graphical element including a spatial representation of first clusters included in the first result set, (“the SOM map 300 shown in FIG. 6 was generated using an iterative mapping algorithm and relational citation analysis as described herein-above to optimize a scaled distance between a plurality of citationally related patents identified in the aerospace technology space… Certain clusters of dots 350a-e are formed, as illustrated, corresponding to clusters of citationally related patents and/or other related documents” Paragraph 0157. See Figure 6: A spatial representation of clusters included in the result set is generated. See Paragraph 0164, which discusses that the representation is interactive.)
the spatial representation including graphical indicators representing individual ones of the second intellectual-property assets included in the first clusters, (“The map generally represents a selection of patents from the aerospace technology space. Each individual dot 310 represents an individual patent and each patent has an associated X-Y coordinate that “maps” the patent within an arbitrary 2-dimensional space or patent domain, as illustrated” Paragraph 0154. Also see Figure 10A, which shows a legend indicating that one graphical indicator represents a single patent and another graphical indicator represents a single patent with a high IPQ score.)
wherein the individual ones of the graphical indicators are distanced respective to one another based at least in part on a technical classification of a corresponding second intellectual-property asset; (“the mapping algorithm seeks to maximize (on a relative scale) the distance or the square of the distance (or other exponentiated distance) between citationally unrelated patents and to minimize (on a relative scale) the distance or square of the distance (or other exponentiated distance) between citationally related patents” Paragraph 0156. See Figure 6: The distance between the individual data points is calculated based on a technical classification. As discussed in Paragraph 0158, the distance is based on a relevance calculated with respect to a technological area and with respect to other patents in a cluster.)
and causing the GUI to display the interactive graphical element. (See Figures 6 and 10A-B, which show a display of the interactive graphical element comprising the spatial representation of patent documents.)
While BARNEY teaches determining similarity between patent documents (Paragraph 0150), and teaches simultaneously graphing the patent portfolios of two entities on the same plot (Paragraph 0165 and Figure 10B), BARNEY does not teach an identification of a second entity from a first entity based on the similarity between the documents of the two entities. BARNEY therefore does not teach identifying, based at least in part on a first entity having first intellectual-property assets, one or more second entities having second intellectual-property assets that are similar to one or more of the first intellectual-property assets.
BARNEY does not explicitly teach receiving, via the GUI, first input data representing the first input, the first input data indicating selection of a first result set of the one or more result sets.
However, REFERENCE B, which is directed to analyzing the patent portfolios of two companies and similarly teaches graphically displaying clusters of graphical indicators representing individual patents, teaches identifying… one or more second entities having second intellectual-property assets that are similar to one or more of the first intellectual-property assets  (“Use the corporate tree to build a portfolio in InnovationQ Plus for each company of interest and combine them into one portfolio, using portfolio actions to combine. You may also use the corporate tree to filter to both companies’ patents at once. For this example, I have created a portfolio in InnovationQ Plus for Visa and Mastercard.” Page 2. Two entities with similar patent portfolios are identified. A graphical representation of the patents of both entities that is similar to the graphical representation of BARNEY is then generated.)
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the spatial representation for representing patent documents of various entities as graphical clusters taught by BARNEY by first identifying entities with similar patent profiles as taught by REFERENCE B. Since both references teach a similar graphical cluster representation of patent documents, the combination would have yielded predictable results. Such an implementation would have allowed a first entity to compare and contrast their patent portfolio to that of a second entity, such as a competitor. As taught by REFERENCE B (Page 2), by identifying two competitors and graphing their portfolios “You can identify differences between where one company is developing technology and the other is not.” This is similar to a goal taught by BARNEY (Paragraph 0171-172).
REFERENCE B further teaches receiving, via the GUI, first input data representing the first input, the first input data indicating selection of a first result set of the one or more result sets; (“After you’ve created a single portfolio containing all the patents for both companies, the pop-up dialog gives you the option to “Map this portfolio” to map the document.” Page 3. See the Figure on Page 3 showing a window labeled “Corporate Tree Browser”. The claimed first input is equivalent to the checkbox selections of a result set corresponding to an entity.)
Before the effective filing date of the invention, it would have been further obvious to one of ordinary skill in the art to modify the spatial representation for representing patent documents of various entities as graphical clusters taught by BARNEY by incorporating a user input for selecting a result set to be mapped as taught by REFERENCE B. Such an implementation would reduce the amount of data being presented and allow the user to visualize the data they desire to view, improving the user experience. 
While REFERENCE B teaches identification of two entities with similar patents, REFERENCE B does not teach the identification being based at least in part on [the] first entity having first intellectual-property assets.
However, NEFEDOV, which is directed to identifying peers based on the similarity of company patent portfolios, teaches identifying, based at least in part on a first entity having first intellectual-property assets, one or more second entities having second intellectual-property assets that are similar to one or more of the first intellectual-property assets. (“The PAA 105 processes the query to identify and retrieve a set of responsive results, e.g., set of potential peers or matching patent documents, comprising entities similar to the input company or entities or patents similar to the input patent… For example, a user may input a company name and a set of text terms with an indicia, such as title, of which the user is aware relates to the company of interest, e.g., the query may be “Microsoft & ttl(software).” Using this exemplary query, the user is interested in finding a set of peers having patent portfolios similar to Microsoft in the area of “software.”” Paragraphs 0060-62. Based on a first entity, e.g. “Microsoft”, at least one second entity is identified that has a similar patent portfolio.)
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the spatial representation for representing patent documents of two entities with similar patent portfolios taught by BARNEY in view of REFERENCE B by automating the identification of a similar entity from an input comprising an identification of a first entity as taught by NEFEDOV. Since NEFEDOV is also directed to graphically representing related patent documents by organizing them into clusters of graphical indicators (Figure 18), the combination would have yielded predictable results. This would improve the user experience by not requiring the user to manually select two similar entities and assist users that may not have knowledge of a particular market in finding similar entities. Furthermore, as taught by NEFEDOV (Paragraph 0074), “Another advantage is that the proposed method allows us to map activities of companies on technology map to provide a view on broader technology evolution.”
Regarding Claim 12, BARNEY in view of REFERENCE B and NEFEDOV further teaches a system comprising: one or more processors; and one or more non-transitory computer-readable media comprising instructions that, when executed by the one or more processors, cause the one or more processors to perform operations comprising (BARNEY, Paragraph 0161 “high-speed computers”; NEFEDOV, Figure 5 memory 504 and processor 502.)
Claim 12 otherwise recites the same limitations as claim 1. Claim 12 is therefore rejected using the same reasoning described above.

Regarding Claim 2, BARNEY in view of REFERENCE B and NEFEDOV further teaches wherein: the first clusters include: a first cluster; first keywords associated with the first cluster, wherein the first keywords are based at least in part on first words included in a text portion of the second intellectual- property assets included in the first cluster; a second cluster; second keywords associated with the second cluster, wherein the second keywords are based at least in part on second words included in the text portion of the second intellectual-property assets included in the first cluster; (BARNEY, “One particularly preferred technique for measuring contextual relatedness or contextual similarity between one or more patent documents and/or other documents of interest is to count the number of common or overlapping words in the title, abstract, claims and/or description, and weighting each word substantially inversely to its determined frequency within a statistically relevant sample of similar documents.” Paragraph 0144. “patents comprising the dots in cluster 350a mostly relate to avionics controls. The patents comprising cluster 350b mostly relate to in-flight guidance systems. The patents comprising cluster 350c mostly relate to earth-orbiting satellite technology. The patents comprising cluster 350d mostly relate to airplane wing deicing technology. The patents comprising cluster 350e mostly relate to aircraft wing design and aerodynamic flow surfaces” Paragraph 0158. Keywords are extracted from the patent documents to determine a degree of relatedness. Patents are clustered around technological concepts determined from the extracted keywords.)
and the graphical indicators include: first graphical indicators corresponding to the second intellectual-property assets included in the first cluster; and second graphical indicators corresponding to the second intellectual-property assets included in the second cluster. (BARNEY, “FIG. 10B shows an alternative drill-down view of the aerospace technology space 420. In this case patents owned by selected competitors have been highlighted and color/shape coded.” Paragraph 0165. Also see Paragraph 0161, which discusses other metrics by which the graphical indicators are coded.
Also see NEFEDOV, Figure 18, which shows the graphical clusters organized by technological area and with different shading for each cluster.)

Regarding Claim 3, BARNEY in view of REFERENCE B and NEFEDOV further teaches wherein: the first graphical indicators comprise a first color; the second graphical indicators comprise a second color that is different from the first color; (BARNEY, “FIG. 10B shows an alternative drill-down view of the aerospace technology space 420. In this case patents owned by selected competitors have been highlighted and color/shape coded.” Paragraph 0165. REFERENCE B, “For this example, I have set Mastercard’s patents to be red and Visa’s to blue. I also colored Mastercard’s acquisitions orange and Visa’s acquisitions a light blue.” Page 4.)
the interactive graphical element further includes: the first keywords being displayed at a first central location of the first graphical indicators associated with the first cluster, and the second keywords being displayed at a second central location of the second graphical indicators associated with the second cluster, (REFERENCE B, See the Figures on Pages 5-6. Keywords such as “checkout” and “account” are displayed centrally within different clusters of the graphical indicators.)
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the display of a spatial representation representing patent documents clustered based on a technical classification taught by BARNEY in view of REFERENCE B and NEFEDOV by centrally displaying keywords associated with the clusters as further taught by REFERENCE B. Since BARNEY (Figure 6 and Paragraph 0158) and NEFEDOV (Figure 18) also teach that each cluster is associated with certain keywords or technological areas, such an implementation would merely amount to displaying the technological areas or keywords centrally within the clusters, similar to REFERENCE B.
REFERENCE B does not explicitly teach wherein the first keywords are represented in the first color… wherein the second keywords are represented in the second color.
However, since BARNEY (Paragraph 0161), REFERENCE B (Pages 4-5), and NEFEDOV (Paragraph 0115) all teach color coding different clusters of a graphical representation based on the data represented by the cluster, it would have been further obvious to one of ordinary skill in the art to also color code the keywords associated with each cluster. BARNEY in view of REFERENCE B and further in view of NEFEDOV therefore teaches wherein the first keywords are represented in the first color… wherein the second keywords are represented in the second color.
Such an implementation would amount to a design choice that will aide a user in viewing the differences between the data represented by a graphical visualization.

Regarding Claim 4, BARNEY in view of REFERENCE B and NEFEDOV teaches all of the limitations of claim 2, on which claim 4 depends.
REFERENCE B further teaches further comprising: receiving, via the GUI, second input data representing a second user input, the second input data indicating a selection of a filter for the spatial representation; determining that the selection of the filter is associated with at least one of the first cluster [or] the second cluster; and causing the spatial representation to hide at least one of the first graphical indicators associated first cluster or the second graphical indicators associated with the second cluster on the interactive graphical element based at least in part on the second user input. (“Using either the auto-region or lasso tool to select the area around the term you can narrow the result set to only the patent documents in this area and learn more about the documents selected. Looking further at these, I find that Visa has been filing around the area of systems for managing healthcare spending accounts (HSAs).” Page 6. See the transition of the Figure on Page 6 to the Figure on Page 7: A user selects an area around a first cluster, which filters the result set from 2601 results to 16 results. The graphical indicators of second clusters that are not comprised within the selection filter are then hidden as shown in the Figure on Page 7.)
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the presentation of patent documents as graphical indicators taught by BARNEY in view of REFERENCE B and NEFEDOV by incorporating the filter for narrowing a results set to a particular cluster and hiding the graphical indicators for the other clusters as further taught by REFERENCE B. Such an implementation would improve the user experience by aiding the user in finding relevant patent documents. As taught by REFERENCE B (Page 2), such a tool would help a user “learn how to dissect [their] patent portfolio or that of [their] competitor, and then identify available opportunities and vulnerabilities in [their] portfolio”

Regarding Claim 5, BARNEY in view of REFERENCE B and NEFEDOV further teaches wherein individual ones of the graphical indicators comprise: a first color corresponding to a cluster of the first clusters in which a respective second intellectual-property asset is included; (BARNEY, “In this case high-IPQ patents (patents having IPQ scores above a selected threshold) have been flagged or highlighted. This may be very useful information for purposes of better understanding a space and/or for target identification/analysis (e.g., finding patents in a relevant space to buy, sell, license or assert)” Paragraph 0165. 
BARNEY, Also see Figure 7 and Paragraph 0161: “If desired, individual cells may be color-coded or pattern-coded, as shown, to indicate a general field of technology (e.g., mechanical or biotechnology, etc.).” While Figure 7 shows a cell view rather than the individual graphical indicators, each cell is color coded based on a general field of technology. It would have been obvious for each cluster of graphical indicators in Figure 6 to be similarly color coded.
NEFEDOV (Figure 18) also teaches a cluster view in which different clusters are shaded different colors. It would have been obvious for the clusters in Figure 6 of BARNEY to be similarly colored.)
and a second color corresponding to an entity of the respective second intellectual-property asset; (BARNEY, “FIG. 10B shows an alternative drill-down view of the aerospace technology space 420. In this case patents owned by selected competitors have been highlighted and color/shape coded.” Paragraph 0165.)
and the method further comprising: receiving, via the GUI, second input data representing a second user input, the second input data indicating a selection of at least one of a cluster view of the spatial representation or an entity view of the spatial representation; and causing the individual ones of the graphical indicators included in the spatial representation to be represented in one of the first color or the second color based at least in part on the second user input. (BARENY, “Users can also “drill down” into the mapped data and selectively reveal or highlight specific selected information that may be of interest.” Paragraph 0164. See Figures 10A-B. The second input is a “drill down” input that changes the view of the spatial representation to highlight specific information. Figure 10A shows the representation color coded based on IPQ score, while Figure 10B shows the representation in a different view where the indicators are color coded by entity.)
Claim 14 is directed to a system but otherwise recites the same limitations as claim 5. Claim 14 is therefore rejected using the same reasoning described above.

Regarding Claim 6, BARNEY in view of REFERENCE B and NEFEDOV further teaches further comprising: receiving, via the GUI, second input data representing a second input, the second input data indicating a selection of a first graphical indicator of the graphical indicators; identifying information associated with a first intellectual-property asset of the second intellectual-property assets that corresponds to the first graphical indicator, wherein the information includes at least one of: (NEFEDOV, “At step 304 the user may selectively actuate a user interface component displayed on the graphical representation to direct the PDS for some further action. For example, the user may select a patent as graphically displayed (e.g., by IPC code) to obtain information about the patent selected or to redefine the search in some manner.” Paragraph 0065.
REFERENCE B, “Using either the auto-region or lasso tool to select the area around the term you can narrow the result set to only the patent documents in this area and learn more about the documents selected. Looking further at these, I find that Visa has been filing around the area of systems for managing healthcare spending accounts (HSAs).” Page 6. See the Figure on Page 7, which shows the selection of particular graphical indicators, which results in the display of more keywords and of the particular patents represented by the graphical indicators.)
a title of the first intellectual-property asset; an identification number associated with the first intellectual-property asset… a publication status associated with the first intellectual-property asset;… and an entity associated with the first intellectual-property asset; (REFERENCE B, See the “Results” tab shown in the Figure on Page 7, which shows the title of the selected patents, an identification number, a publication status (whether it is a issued patent or a PGPUB), and an entity associated with the patent.)
keywords associated with a cluster of the first clusters that the first intellectual- property asset is included in; (REFERENCE B, See the Figure on Page 7, which shows keywords “hospital”, “medical”, and “insured” that are associated with a “healthcare” cluster that the selected patent belongs to.)
a score associated with the first intellectual-property asset, the score being based at least in part on first words included in a first text portion of the first intellectual- property asset with respect to second words included in second portions of the second intellectual-property assets… a technical classification code associated with the first intellectual-property asset;… an abstract associated with the first intellectual-property asset… a priority date associated with the first intellectual-property asset; (The claim only requires one of the options of information to be displayed.)
and causing the GUI to display the information associated with the first intellectual property asset based at least in part on receiving the second input. (NEFEDOV, “the user may direct the PDS to present a different form of graphical representation of peer information, e.g., in bar form, in 3-dimensional form, in quadrants, in clusters, etc. The user may separately request the PDS to present underlying scoring data as a quantification of peer similarity as scored.” Paragraph 0066. 
REFERENCE B also shows the display of the information after receiving the selection of the graphical indicators in the Figure on Page 7 (the additional keywords within the canvas and the patent results on the left panel).)
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the presentation of patent documents as graphical indicators taught by BARNEY in view of REFERENCE B and NEFEDOV by incorporating the selection of an indicator to display more information about the selected document as taught by both REFERENCE B and NEFEDOV. As taught by REFERENCE B (Page 6), such an implementation would allow the user to learn more about selected patent documents, improving the user experience. It would have been further obvious for the information to be displayed to be any type of information related to the patents.
Claim 15 is directed to a system but otherwise recites the same limitations as claim 6. Claim 15 is therefore rejected using the same reasoning described above.

Regarding Claim 13, BARNEY in view of REFERENCE B and NEFEDOV further teaches wherein: the first clusters include: a first cluster; first keywords associated with the first cluster, wherein the first keywords are based at least in part on first words included in a text portion of the second intellectual- property assets included in the first cluster; a second cluster; second keywords associated with the second cluster, wherein the second keywords are based at least in part on second words included in the text portion of the second intellectual-property assets included in the first cluster; (BARNEY, “One particularly preferred technique for measuring contextual relatedness or contextual similarity between one or more patent documents and/or other documents of interest is to count the number of common or overlapping words in the title, abstract, claims and/or description, and weighting each word substantially inversely to its determined frequency within a statistically relevant sample of similar documents.” Paragraph 0144. “patents comprising the dots in cluster 350a mostly relate to avionics controls. The patents comprising cluster 350b mostly relate to in-flight guidance systems. The patents comprising cluster 350c mostly relate to earth-orbiting satellite technology. The patents comprising cluster 350d mostly relate to airplane wing deicing technology. The patents comprising cluster 350e mostly relate to aircraft wing design and aerodynamic flow surfaces” Paragraph 0158. Keywords are extracted from the patent documents to determine a degree of relatedness. Patents are clustered around technological concepts determined from the extracted keywords.)
the graphical indicators include: first graphical indicators corresponding to the second intellectual-property assets included in the first cluster… and second graphical indicators corresponding to the second intellectual-property assets included in the second cluster, (BARNEY, “FIG. 10B shows an alternative drill-down view of the aerospace technology space 420. In this case patents owned by selected competitors have been highlighted and color/shape coded.” Paragraph 0165. Also see Paragraph 0161, which discusses other metrics by which the graphical indicators are coded.
NEFEDOV, See Figure 18, which shows the graphical clusters organized by technological area and with different shading for each cluster.)
the first graphical indicators comprising a first color… the second graphical indicators comprising a second color that is different from the first color; (BARNEY, “FIG. 10B shows an alternative drill-down view of the aerospace technology space 420. In this case patents owned by selected competitors have been highlighted and color/shape coded.” Paragraph 0165. REFERENCE B, “For this example, I have set Mastercard’s patents to be red and Visa’s to blue. I also colored Mastercard’s acquisitions orange and Visa’s acquisitions a light blue.” Page 4.)
the interactive graphical element further includes: the first keywords being displayed at a first central location of the first graphical indicators associated with the first cluster… and the second keywords being displayed at a second central location of the second graphical indicators associated with the second cluster, (REFERENCE B, See the Figures on Pages 5-6. Keywords such as “checkout” and “account” are displayed centrally within different clusters of the graphical indicators.)
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the display of a spatial representation representing patent documents clustered based on a technical classification taught by BARNEY in view of REFERENCE B and NEFEDOV by centrally displaying keywords associated with the clusters as further taught by REFERENCE B. Since BARNEY (Figure 6 and Paragraph 0158) and NEFEDOV (Figure 18) also teach that each cluster is associated with certain keywords or technological areas, such an implementation would merely amount to displaying the technological areas or keywords centrally within the clusters, similar to REFERENCE B.
REFERENCE B does not explicitly teach wherein the first keywords are represented in the first color… wherein the second keywords are represented in the second color.
However, since BARNEY (Paragraph 0161), REFERENCE B (Pages 4-5), and NEFEDOV (Paragraph 0115) all teach color coding different clusters of a graphical representation based on the data represented by the cluster, it would have been further obvious to one of ordinary skill in the art to also color code the keywords associated with each cluster. BARNEY in view of REFERENCE B and further in view of NEFEDOV therefore teaches wherein the first keywords are represented in the first color… wherein the second keywords are represented in the second color.
Such an implementation would amount to a design choice that will aide a user in viewing the differences between the data represented by a graphical visualization.
and the operations further comprising: receiving, via the GUI, second input data representing a second user input, the second input data indicating a selection of a filter for the spatial representation; determining that the selection of the filter is associated with at least one of the first cluster of the second cluster; and causing the spatial representation to hide at least one of the first graphical indicators associated first cluster or the second graphical indicators associated with the second cluster on the interactive graphical element based at least in part on the second user input. (“Using either the auto-region or lasso tool to select the area around the term you can narrow the result set to only the patent documents in this area and learn more about the documents selected. Looking further at these, I find that Visa has been filing around the area of systems for managing healthcare spending accounts (HSAs).” Page 6. See the transition of the Figure on Page 6 to the Figure on Page 7: A user selects an area around a first cluster, which filters the result set from 2601 results to 16 results. The graphical indicators of second clusters that are not comprised within the selection filter are then hidden as shown in the Figure on Page 7.)
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the presentation of patent documents as graphical indicators taught by BARNEY in view of REFERENCE B and NEFEDOV by incorporating the filter for narrowing a results set to a particular cluster and hiding the graphical indicators for the other clusters as further taught by REFERENCE B. Such an implementation would improve the user experience by aiding the user in finding relevant patent documents. As taught by REFERENCE B (Page 2), such a tool would help a user “learn how to dissect [their] patent portfolio or that of [their] competitor, and then identify available opportunities and vulnerabilities in [their] portfolio”.

Claims 7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over BARNEY (US 2016/0004768 A1) in view of “How to Analyze a Patent Portfolio” (IP Search Services, June 17, 2020; hereinafter REFERENCE B) and further in view of NEFEDOV (US 2016/0350294 A1) and BAUMGARTNER (US 2014/0368511 A1).

Regarding Claim 7, BARNEY in view of REFERENCE B and NEFEDOV teaches all of the limitations of claim 1, on which claim 7 depends.
BARNEY in view of REFERENCE B and NEFEDOV further teaches further comprising: determining, for the individual ones of the second intellectual-property assets, a relevance score representing a relevance of the individual ones of the second intellectual- property assets with respect to individual ones of the first intellectual-property assets, (BARNEY, “Relevance analysis is preferably performed on each identified patent in the first group to generate a second group of additionally relevant patents, each having an associated relevance score relative to one or more patents identified in the first group.” Paragraph 0169. “relevance analysis and/or relevance scores can be generated for each patent owned by a potential acquisition target relative a potential acquiring company. Higher average relevance scores would indicate the presence of more complimentary patents, while lower relevance scores would indicate the presence of less complimentary patents” Paragraph 0172. Relevance scores for individual ones of second intellectual-property assets (“a potential acquisition target”) are calculated relative to individual ones of first intellectual-property targets (“a potential acquiring company”).)
the relevance score of the second intellectual-property assets being determined with respect to one another; (BARNEY, “the mapping algorithm seeks to minimize the square of a calculated error signal (actual distance less desired distance) between one or more pairs and/or groups of citational related patents (or other documents) in a space, wherein the desired distance is calculated as a selected transform function of the relevance score calculated as described above. More preferably, the desired scaled distance is calculated from determined relevance scores according to a log-inverse probability function” Paragraph 0158. The graphical indicators in the spatial representation are mapped based on relevance scores determined with respect to one another.)
BARNEY in view of REFERENCE B and NEFEDOV does not teach and wherein a size in which the individual ones of the graphical indicators are represented on the interactive graphical element is based at least in part on the relevance score of a corresponding second intellectual-property asset.
However, BAUMGARTNER, which is directed to a spatial representation representative of multimedia data, teaches and wherein a size in which the individual ones of the graphical indicators are represented on the interactive graphical element is based at least in part on the relevance score of a corresponding second intellectual-property asset. (“Embodiments may show items relatively sized to show rank. For example, in FIG. 1A all other item representations are sized with respect each other to show how closely they are ranked to each other. In particular, the Michael Jackson item representation 102 is of the largest size, while the Billy Idol item representation 116 shows a much lower ranked item.” Paragraph 0022. See Figures 1A-1D, which shows graphical elements spatially arranged with different sizes based on relative rankings of the data represented by the graphical elements.)
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the graphical indicators representative of relevant patent documents taught by BARNEY in view of REFERENCE B and further in view of NEFEDOV by adjusting the size of the graphical elements based on a relative score for each document as taught by BAUMGARTNER. As suggested by BAUMGARTNER (Paragraph 0016), such an implementation would allow a user to easily see the highest ranked data item represented within the visualization. In view of BARNEY, this would be the most relevant patent document.

Regarding Claim 16, BARNEY in view of REFERENCE B and NEFEDOV teaches all of the limitations of claim 12, on which claim 16 depends.
BARNEY in view of REFERENCE B and NEFEDOV further teaches the operations further comprising: determining, for the individual ones of the second intellectual-property assets, a claim breadth score representing a breadth of claims included in the individual ones of the second intellectual-property assets with respect to one another; (“Claim scope or breadth can be mathematically modeled or estimated in this context as the number of documents within a database of relevant documents that would satisfy each structured query. Short claims containing only a few common words, phrases or concepts would have the largest breadth because more documents are likely to satisfy a structured query based on the claim. On the other hand, long claims containing a variety of uncommon words, phrases or concepts would have the narrowest breadth because less documents are likely to satisfy a structured query based on the claim.” Paragraph 0216. A measure of a relative claim breadth of each patent document is calculated using a regression model.)
BARNEY in view of REFERENCE B and NEFEDOV does not teach and wherein a size in which the individual ones of the graphical indicators are represented on the interactive graphical element is based at least in part on the claim breadth score of a corresponding second intellectual-property asset.
However, BAUMGARTNER, which is directed to a spatial representation representative of multimedia data, teaches and wherein a size in which the individual ones of the graphical indicators are represented on the interactive graphical element is based at least in part on the claim breadth score of a corresponding second intellectual-property asset. (“Embodiments may show items relatively sized to show rank. For example, in FIG. 1A all other item representations are sized with respect each other to show how closely they are ranked to each other. In particular, the Michael Jackson item representation 102 is of the largest size, while the Billy Idol item representation 116 shows a much lower ranked item.” Paragraph 0022. See Figures 1A-1D, which shows graphical elements spatially arranged with different sizes based on relative rankings of the data represented by the graphical elements.)
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the graphical indicators representative of relevant patent documents taught by BARNEY in view of REFERENCE B and further in view of NEFEDOV by adjusting the size of the graphical elements based on a relative score for each document as taught by BAUMGARTNER. As suggested by BAUMGARTNER (Paragraph 0016), such an implementation would allow a user to easily see the highest ranked data item represented within the visualization. In view of BARNEY, this would be the broadest patent document.

Claims 8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over BARNEY (US 2016/0004768 A1) in view of “How to Analyze a Patent Portfolio” (IP Search Services, June 17, 2020; hereinafter REFERENCE B) and further in view of NEFEDOV (US 2016/0350294 A1) and GRAY (US 2016/0334974 A1).

Regarding Claim 8, BARNEY in view of REFERENCE B and NEFEDOV teaches all the limitations of claim 1, on which claim 8 depends.
While BARNEY (Paragraph 0164) and REFERENCE B (Page 5) both generally teach that the GUI can be zoomed by the user, BARNEY in view of REFERENCE B and NEFEDOV does not explicitly teach wherein the spatial representation is a first spatial representation, and the method further comprising: receiving, via the GUI, second input data representing a second input, the second input data indicating a zoom gesture; determining a zoom percentage associated with the zoom gesture; generating the interactive graphical element including a second spatial representation of the first clusters based at least in part on the zoom percentage, wherein the second spatial representation includes at least a portion of the graphical indicators included in the first spatial representation; and causing the GUI to display the second spatial representation of the first clusters on the interactive graphical element based at least in part on receiving the second input data.
However, GRAY, which is similarly directed to a spatial representation of data, teaches wherein the spatial representation is a first spatial representation, and the method further comprising: receiving, via the GUI, second input data representing a second input, the second input data indicating a zoom gesture; determining a zoom percentage associated with the zoom gesture; generating the interactive graphical element including a second spatial representation of the first clusters based at least in part on the zoom percentage, wherein the second spatial representation includes at least a portion of the graphical indicators included in the first spatial representation; and causing the GUI to display the second spatial representation of the first clusters on the interactive graphical element based at least in part on receiving the second input data. (“FIG. 4A is an interface diagram illustrating a global view 400 of a graphical representation of a dataset 402, according to example embodiments. The global view 400 of the dataset 402 is an unscaled (e.g., zero scale level) view of the dataset that provides a depiction of the entire dataset (e.g., all nodes and edges included the dataset). Accordingly, the global view 400 of the graphical representation of the dataset includes a plurality of nodes 404 and a plurality of edges 406 that represent relationships between the nodes 404. As shown, a simple icon (e.g., a symbol) is used to represent each of the plurality of nodes 404 in the global view 400 of the dataset 402. Referring back to FIG. 3, at operation 315, the interface module 200 receives user input (e.g., via an input component of the client device 102) requesting a viewing scale adjustment of the graphical representation of the dataset. In some instances, a user may request to increase the viewing scale (e.g., zoom-in) of the graphical representation to further assess local trends in particular portions of the dataset” Paragraph 0036-37. “As an example, FIG. 4B is an interface diagram illustrating a local view 410 of the graphical representation of the dataset 402, according to example embodiments. As shown, the local view 410 includes a portion of the plurality of nodes (e.g., node 404) depicted in the global view 400 of FIG. 4A. The nodes included in the local view 410 are represented using a detailed icon (e.g., a high resolution image or symbol), and as shown, each node is presented along with detailed information about the node.” Paragraph 0041. See the transition from Figure 4A to 4B, which show a first spatial representation and a second spatial representation showing only a portion of the graphical indicators from the first spatial representation after a zoom operation.)
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the GUI comprising a spatial representation of clusters of graphical indicators representing patent documents taught by BARNEY in view of REFERENCE B and further in view of NEFEDOV by incorporating the zoom controls for changing the zoom percentage of a graphical display as taught by GRAY. As taught by GRAY (Paragraph 0037), by zooming into a graphical data set allows the user to assess local trends, while zooming out allows the user to assess global trends. Such an implementation would therefore improve the user experience by providing the user with a method to gain more insight into the data represented by the graphical representation.
Claim 17 is directed to a system but otherwise recites the same limitations as claim 8. Claim 17 is therefore rejected using the same reasoning described above.

Claims 9, 11, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over BARNEY (US 2016/0004768 A1) in view of “How to Analyze a Patent Portfolio” (IP Search Services, June 17, 2020; hereinafter REFERENCE B) and further in view of NEFEDOV (US 2016/0350294 A1) and HANUMARA (US 2015/0020016 A1).

Regarding Claim 9, BARNEY in view of REFERENCE B and NEFEDOV teaches all the limitations of claim 1, on which claim 9 depends.
While REFERENCE B teaches hiding graphical indicators based on a user selection filter (Page 7), BARNEY in view of REFERENCE B and NEFEDOV does not teach further comprising: causing the GUI to display a slider control configured to receive at least a second input from the computing device, the slider control including at least: a lower bound control associated with a first priority date; and an upper bound control associated with a second priority date; receiving, via the slider control displayed on the GUI, second input data representing a second user input, the second input data indicating selection of at least one of the lower bound control or the upper bound control; identifying, for the individual ones of the second intellectual-property assets included in the first clusters, a third priority date; and causing the interactive graphical element to hide the graphical indicators associated with the second intellectual-property assets having the third priority date that is at least one of prior to the first priority date or subsequent to the second priority date.
However, HANUMARA, which is directed to a user interface slider control for a range filter, teaches further comprising: causing the GUI to display a slider control configured to receive at least a second input from the computing device, the slider control including at least: a lower bound control associated with a first priority date; and an upper bound control associated with a second priority date; receiving, via the slider control displayed on the GUI, second input data representing a second user input, the second input data indicating selection of at least one of the lower bound control or the upper bound control; (“The range parameters 118 include a textual range summary 202 that textually describes the current range selection, and range values 204 that indicate the dates or data points associated with a lower range control 114A and an upper range control 114B of the range slider 116.” Paragraph 0038. See Figure 2, which shows a lower bound control 114A associated with a first date and an upper bound control 114B associated with a second date. A user can select either or both controls to set a date range.)
identifying, for the individual ones of the second intellectual-property assets included in the first clusters, a third priority date; and causing the interactive graphical element to hide [the graphical indicators] associated with the second intellectual-property assets having the third priority date that is at least one of prior to the first priority date or subsequent to the second priority date. (“In performing this function, the application 106 may receive or retrieve data 122 from a data store 120 via a direct connection or via a network 102, which may be filtered or retrieved according to input provided via the range filter UI 112.” Paragraph 0035. “Any data associated with the dates outside of the defined range 206 are filtered from the results associated with the application 106 providing the range filter UI 112” Paragraph 0039. “Specifically, the range values 204 indicate that the defined range 206 to be used by the application 106 for data filtering purposes is "from 1996 to 2008."” Paragraph 0041. The selection of the range results in retrieval of data that is comprised within the range. Data that falls outside the range is filtered out and therefore hidden.)
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the spatial representation comprising graphical indicators representative of query results, such as patent documents, taught by BARNEY in view of REFERENCE B and NEFEDOV by incorporating the slider with upper and lower bound date controls for filtering data taught by HANUMARA. Such an implementation would amount to hiding the graphical indicators outside of a filter based on a slider selection of parameter data instead of the selection of a particular cluster. This would further allow the user to focus on the patent documents within a desired date range, improving the user experience and further assisting the user in analyzing a patent portfolio of one or more entities.
Claim 18 is directed to a system but otherwise recites the same limitations as claim 9. Claim 18 is therefore rejected using the same reasoning described above.


Regarding Claim 11, BARNEY in view of REFERENCE B and NEFEDOV teaches all the limitations of claim 1, on which claim 11 depends.
BARNEY further teaches generating, for individual ones of the second intellectual-property assets included in the first clusters, a third score based at least in part on words included [in] a text portion of a second intellectual-property asset with respect to other ones of the second intellectual-property assets; (“One particularly preferred technique for measuring contextual relatedness or contextual similarity between one or more patent documents and/or other documents of interest is to count the number of common or overlapping words in the title, abstract, claims and/or description, and weighting each word substantially inversely to its determined frequency within a statistically relevant sample of similar documents” Paragraphs 0143-0144. “Relevance scores are calculated between each document and each other document (or potentially relevant document) in the database and the results are stored in an accessible index so that relevance scores can be instantly accessed on the fly as needed. In another embodiment the present invention provides an improved technique for measuring contextual relatedness or contextual similarity between two or more documents, including the steps of: i) identifying a list of words used in each document along with calculated word frequencies” Paragraphs 0024-25. A relevance score is calculated for each patent document based on a textual analysis of the key words found in one or more portions of the document, such as the title and abstract.)
While REFERENCE B teaches hiding graphical indicators based on a user selection filter (Page 7), BARNEY in view of REFERENCE B and NEFEDOV does not teach further comprising: causing the GUI to display a slider control configured to receive at least a second input from the computing device, the slider control including at least: a lower bound control associated with a first score; and an upper bound control associated with a second score… receiving, via the slider control, second input data representing a second user input, the second input data indicating selection of at least one of the lower bound control or the upper bound control; and causing the interactive graphical element to hide the graphical indicators associated with the second intellectual-property assets having the third score that is at least one of less than the first score or greater than the second score.
However, HANUMARA, which is directed to a user interface slider control for a range filter, teaches further comprising: causing the GUI to display a slider control configured to receive at least a second input from the computing device, the slider control including at least: a lower bound control associated with a first score; and an upper bound control associated with a second score… receiving, via the slider control, second input data representing a second user input, the second input data indicating selection of at least one of the lower bound control or the upper bound control; (“The range parameters 118 include a textual range summary 202 that textually describes the current range selection, and range values 204 that indicate the dates or data points associated with a lower range control 114A and an upper range control 114B of the range slider 116.” Paragraph 0038. “For example, in FIG. 8A, the lower range control 114A is represented with an exclusive indicator 126 having white or other visual treatment associated with the exclusive mode, along with a "greater than" sign and the value "10" to further indicate that the lower value of the defined range 206 is "10," but the exact value of "10" is not included in the range. FIG. 8B demonstrates the switching of the current mode and corresponding indicators of each of the lower range control 114A and the upper range control 114B of FIG. 8A upon selection of the range controls 114.” Paragraph 0054. See Figures 7 and 8, which show a slider for setting a generic numerical parameter, including an upper bound control and a lower bound control. It would have been obvious for the parameter to be a score, such as the relevance scores taught by BARNEY.)
and causing the interactive graphical element to hide the graphical indicators associated with the second intellectual-property assets having the third score that is at least one of less than the first score or greater than the second score. (“In performing this function, the application 106 may receive or retrieve data 122 from a data store 120 via a direct connection or via a network 102, which may be filtered or retrieved according to input provided via the range filter UI 112.” Paragraph 0035. “Any data associated with the dates outside of the defined range 206 are filtered from the results associated with the application 106 providing the range filter UI 112” Paragraph 0039. Data that is below the lower bound and above the upper bound is filtered from the results.)
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the spatial representation comprising graphical indicators representative of query results, such as patent documents, including determining a relevance score for each document taught by BARNEY in view of REFERENCE B and NEFEDOV by incorporating the slider with upper and lower bound controls for filtering data taught by HANUMARA. Such an implementation would amount to hiding the graphical indicators outside of a filter based on a slider selection of parameter data instead of the selection of a particular cluster. This would further allow the user to focus on the patent documents within a desired degree of relevancy, improving the user experience and further assisting the user in analyzing a patent portfolio of one or more entities.
Claim 20 is directed to a system but otherwise recites the same limitations as claim 11. Claim 20 is therefore rejected using the same reasoning described above.


Allowable Subject Matter
Claims 10 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:
The closest prior art of record is BAUMGARTNER (US 2014/0368511 A1), which generally teaches an animation of a spatial representation of metadata based on a time parameter.

However, neither BAUMGARTNER nor any of the prior art of record, alone or in combination, teach or fairly suggest the following limitations recited by claims 10 and 19:
“identifying a first range of priority dates being defined by a lower bound priority date and an upper bound priority date, wherein the first range includes a first number of priority dates; determining a second range of priority dates being defined by the first priority date and the second priority date, wherein the second range includes a second number of priority dates, wherein the second number of priority dates is less than or equal to the first number of priority dates; redefining the second range of priority dates to an animation starting point by: setting the first priority date equal to the lower bound priority date; and setting the second priority date equal to a fourth priority date that is calculated by adding the second number of priority dates to the first priority date; generating, based at least in part on the first range of priority dates and the second range of priority dates, an animation sequence comprising: (i) populating the interactive graphical element with the individual ones of the graphical indicators being associated with second intellectual-property assets having the third priority date that is included in the second range of priority dates; (ii) causing the interactive graphical element to hide the individual ones of the graphical indicators being associated with second intellectual-property assets having the third priority date that is included in the first range of priority dates and not included in the second range of priority dates; (iii) incrementing the first priority date and the second priority date; and (iv) based at least in part on determining that the second priority date is equal to the upper bound priority date, redefining the second range of priority dates to the animation starting point; causing the GUI to display an animation control configured to receive a third input from the computing device; receiving, via the animation control displayed on the GUI, third input data representing a third user input, the third input data indicating an action of the animation sequence associated with the animation control; and causing the interactive graphical element to begin display of the animation sequence, wherein the animation sequence is configured to repeat until receiving, via the animation control displayed on the GUI, fourth input data representing a fourth user input, the fourth input data indicating the action of the animation sequence associated with the animation control.”

	These limitations, in specific combination as recited by claims 10 and 19, define the patentability of these claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Siegel (US 2017/0330357 A1) teaches a spatial representation of network data including zooming into representations with different granularity (Figs. 8-9), hiding graphical indicators (Fig. 10), and presenting clusters in different colors (Figs. 12-13).
Fay (US 2017/0228393 A1) teaches a UI slider with an upper and lower bound date control for filtering changes to a document. (Figs. 8 and 11)
Rush (US 2016/0055250 A1) teaches a system for scoring relevancy, including multiple sliders and a time range slider. (Abstract, Figs. 5-6, ¶ 62)
Knight (US 2011/0029529 A1) teaches spatially representing concepts based on calculated similarity and clustering the concepts based on classification. (Fig. 7, ¶ 51)
Lee (US 2010/0250340 A1) teaches a method of processing IP assets, including analysis of keywords and creation of a word map. (Abstract, Fig. 7)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAMI RAFAT OKASHA whose telephone number is (571)272-0675. The examiner can normally be reached M-F 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kieu Vu can be reached on (571) 272-4057. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAMI R OKASHA/Examiner, Art Unit 2173